DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
In response to the Restriction filed 18 October 2021 wherein applicant elects without traverse elects Group I, claims 1-15 and 17-21 and claims 1-15 and 17-21 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanna (US Pub. No. 2017/0128837).
Regarding claim 1, Khanna discloses a computerized server for controlling an online game, comprising: a gaming engine configured to run the online game (paragraph 27; wherein game engine manages the game state of the game); a communication interface configured to communicate game-related data between the gaming engine and an electronic device used by a player of the online game (paragraph 48; wherein communication module 308 may be configured to send and receive communication between the gamine networking system and a device of the user); a real-world data input configured to collect data concerning real world events (paragraphs 48 and 52; wherein action module 310 may be configured to determine whether a user has performed one or more action 
Regarding claim 2, Khanna discloses wherein the processing module is configured to update a game element representing a tool used by the player of the online game (paragraphs 32, 43 and 49; describes the different game elements as tools used by the player in the online game). 

Regarding claim 4, Khanna discloses wherein the processing module is configured to update a game element representing environmental data of the online game (paragraphs 32, 43 and 49; describes game element representing environmental data of the online game). 
Regarding claim 5, Khanna discloses wherein the real-world data input is electronically coupled to a data stream disclosing updates concerning the real world (paragraphs 43 and 52-57; describes the opportunity for a user to earn achievements by performing an action within the real-ward as data input electronically coupled to a data stream disclosing updates concerning the real world).
Regarding claim 6, Khanna discloses wherein the data stream is coupled to sensors located in a physical location associated with the online game, wherein information collected by the sensors is used as input of the conversion functions (paragraphs 43 and 52-57; wherein the module 302 detects that a user is present at a location based on GPS coordinates from a device of the user is data stream is coupled to sensors located in a physical location associated with the online game, wherein information collected by the sensors is used as input of the conversion functions). 
Regarding claim 7, Khanna discloses wherein the conversion function has a finite number of outputs for updating a game element stored by the gaming storage, and wherein the conversion function selects an update for the game element according to a range of values associated with the data concerning real world events (paragraphs 43 and 52-57; wherein achievement database may include records corresponding to achievements that may be earned by users; notification module 306 generates a notification that includes information about achievements available for the user to earn while the user is at the location). 

Regarding claim 9, Khanna discloses wherein the conversion function is configured to update a characteristic of a character used in the online game, according to performance of an entity associated with the character in the real world, as received via the real-world data input (Fig. 4 and paragraphs 43 and 52-57; wherein the operation 408 determine that the user has performed an action require to earn an achievement).
Regarding claim 10, Khanna discloses wherein the gaming storage stores a timing indicator associated with at least a portion of the game elements, wherein the game element is updated for a predefined period of time associated with the timing indicator, wherein the processing module queries the real-world data input after the predefined period of time lapses (paragraphs 31, 78 and 80-81; describes daily goals/tasks that a user may be required to during play and the system maintains a leaderboard of achievements earned by user of the game networking system over a period time). 
Regarding claim 11, Khanna discloses wherein the gaming storage stores a timing activator associated with at least a portion of the game elements, wherein the game element is updated after a predefined period of time lapses from collecting the data concerning real world events, said predefined period of time is associated with the timing activator (paragraphs 31, 78 and 80-81; daily goals/tasks that a user may be required to during play and the system maintains a leaderboard of achievements earned by user of the game networking system over a period time).

	Regarding claim 13, Khanna discloses players storage module configured to store information related to players using the server, wherein the at least one of the conversion functions is configured to receive data from the players storage module as input when updating a game element in the gaming storage according to the information related to players using the server combined with the real-world data input (Fig. 4 and paragraphs 29, 48-56 and 82; describes information related to players using the server configured to receive data from the players storage module as input when updating a game element in the gaming storage according to the information related to players using the server combined with the real-world data input).
	Regarding claim 14, Khanna discloses wherein the at least one of the conversion functions is configured to receive a player's geographic location, correlate the player's geographic location with a location associated with the data concerning real world events and update the game element according to the data concerning real world events and the player's geographic location (paragraphs 48-56; describes the system using the location module 302 to determine a player’s geographic location based on GPS coordinates). 
Regarding claim 15, Khanna discloses wherein the real-world data input is configured to collect information from one or more sensors located in physical locations, wherein at least one of the conversion functions receive the information from one or more sensors as input and updates a game element according to the information from one or more sensors (paragraphs 48-56; wherein 
Regarding claim 18, Khanna discloses a method for controlling an online game, comprising: running, by a gaming engine, the online game (paragraph 27; wherein game engine manages the game state of the game); communicating, by a communication interface, game-related data between the gaming engine and an electronic device used by a player of the online game (paragraph 48; wherein communication module 308 may be configured to send and receive communication between the gamine networking system and a device of the user); collecting, by a real-world data input, data concerning real world events (paragraphs 48 and 52; wherein action module 310 may be configured to determine whether a user has performed one or more action required to earn a location-based achievement); storing, by a gaming storage, game elements of the online game (paragraphs 48 and 53; wherein the opportunity module 304 may be configured to identify opportunities for a user to earn location-based achievement, for example, based on a detection of the user at a location, the opportunity module may access a database of information pertaining to location-based achievements associated with the location); string, by a conversion storage, conversion functions, said conversion functions receive as input data concerning real world events and output updates of the game elements of the online game  (paragraphs 43, 48, 52-53 & 56; describes the game engine determines the outcome of  a game event according to a variety of factors, such as the game rules, player character’s in-game actions, player character state, game state, interactions of other player characters and random calculations); receiving, by a processing module, the data concerning real world events from the real-world data input (Fig. 3 and paragraphs 22, 48, 52 and 55; wherein the modules may be executed by one or more processors of the computer system; location module 310 detects the user performed a particular action within a game executing on the game networking system while the user was present at a particular location; and updating, by . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US Pub. No. 2017/0128837) of O’Rourke et al. (US Pub. No. 2009/0088233).
Regarding claim 21, Khanna discloses the claimed invention as discussed above however silent in regards to, wherein the data concerning real world events is related to weather conditions. 
O’Rourke et al. (hereafter O’Rourke) teaches gaming system that allows the system that can identify real time events and seamlessly integrate such real time events into the game. For example, the real time events can be a new event, a political event, weather, sounds, patterns and the like. 
Regarding claim 17, O’Rourke teaches wherein the data concerning real world events is related to events that are not player specific (paragraphs 6, 35 and 48; wherein the real world events as discuss above are not player specific, just to the environment of the player/players). 
Regarding claims 20-21, at the time the invention was made, it would have been an obvious design choice to a person of ordinary skill in the art to have data concerning real world events being related to the stock exchange, sport or entertainment events because Applicant has not disclosed that data concerning real world events being related to the stock exchange, sport or entertainment events provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with O’Rourke because would provide the same results of allowing a system to increase the involvement for users/players and a game with seamless incorporation of real time events.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khanna to include data concerning real world events is related to weather conditions as taught by O’Rourke to allow a system to increase the involvement for users/players and a game with seamless incorporation of real time events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.R./            Examiner, Art Unit 3715           

/DMITRY SUHOL/            Supervisory Patent Examiner, Art Unit 3715